Title: To John Adams from William Tudor, 21 April 1776
From: Tudor, William
To: Adams, John


     
      Dr Sir
      New York 21st. April 1776
     
     I arriv’d in this City last Monday 15th. Instant. I left Boston with much Regret, not so much because I was coming to this unfriendly Town, as because I left that defenceless, or next to it. Nothing had been done towards securing the Harbour except building a Fort on Fort Hill. The 5 Regiments left there are neither of them full, and the General Officer who commands the little Army is but little confided in.
     Every Thing is extreme dear in this Town. One half the Inhabitants have gone into the Country, and few of the other half appear pleased with their military Visitants.
     Barriers are thrown across most of the Streets that lead from the East and North Rivers. Fort George is repair’d and the Battery below is almost finished; when these Fortifications are Complete near Seventy Peices of Cannon may be mounted in them. Parties of Fatigue are daily employed in throwing up Works on Long Island, Staten Island and other Places where it is thought necessary for the Security of the City, and in a few Days (if we can have Cannon eno’) I believe we may bid Defiance to an Attack.
     The Public Papers contain every Thing new and Mr. Palfrey will give you the Circumstances of this City. I should be exceeding glad to hear from you and am Sir with great Respect Your most obt. Servt.,
     
      Wm. Tudor
     
    